COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 Moore Freight Services, Inc., Charles        '
 “Chip” Strader, and XMEX Transports,                        No. 08-14-00254-CV
 L.L.C.,                                      '
                            Appellants,                         Appeal from the
 v.                                           '
                                                              168th District Court
 Lorena Munoz, Ind. and on Behalf of the      '
 Est. of Lorenzo Munoz, and as N/F of CM,                  of El Paso County, Texas
                                              '
 a Minor Child, Leslie Munoz, Virginia
 Munoz, Jessica Lopez, as N/F of AF and        '               (TC# 2010-4169)
 JL, Minor Children, et al.,
                             Appellees.        '

                                          ORDER

       The Court GRANTS the Court Reporter=s third request for an extension of time within

which to file the Reporter=s Record until January 8, 2015. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER=S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Rachel Simons, Court Reporter for the 168th District Court,

for El Paso County, Texas, prepare the Reporter=s Record for the above styled and numbered

cause, and forward the same to this Court on or before January 8, 2015.

       IT IS SO ORDERED this 9th day of December, 2014.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.